DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “consisting at least of”.   The transitional phrase “comprising” is considered an open transitional phrase and does not exclude additional, unrecited steps.  The phrase “consisting of” or “consisting essentially of” are both considered closed and exclude additional elements in the case of “consisting of” or exclude additional elements except those that do not materially affect the basic and novel characteristics of the claimed invention in the case of “consisting essentially of”.  The recited transitional phrase “consisting at least of” uses the closed term “consisting” following by “at least” indicating that additional elements may be present.  It is not clear if “consisting” is intended to preclude anything such as the term normally does in other transitional phrases.  The phrase  “consisting at least of” is currently being interpreted as an open phrase such as “comprising”.  MPEP 2111.03.  
Claim 1 recites “the main pump”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 1 and 10 recite “two pressure maintenance-type components”.    It is not clear what the addition of the term “-type” is intended to convey.  See MPEP 2173.05(b)(II)(E).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “system to be primarily supplied”, and the claim also recites “a steering hydraulic”  which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claim 1 also recites the broad “system to be secondarily supplied” followed by the narrower “power hydraulics (PA)”; the broad “further hydraulically supplied system” and narrower :”hydraulic brake system (PB)”.
Claim 1 recites “one pressure maintenance-type component”.  It is not clear if this is one of the two previously recited components, or an additional component.   
Claim 1 recites “the other pressure maintenance-type component”.  It is not clear if this is one of the two previously recited components, or an additional component.   
Claim 3 recites “the input”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 4 recite “the spring loaded control side”.  There is insufficient antecedent basis for this limitation in the claims. 
Claim 3 recites “the output side”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites “the first pressure maintenance-type component”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites “the second pressure maintenance-type component”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 3 and 4 recite “the shuttle valve”.  There is insufficient antecedent basis for this limitation in the claims. 
Claims 3-6 recite “the load”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 3 and 4 recite “this control side”.  It is not clear what control side is “this” control side.
Claim 5 recites “the control pressure”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites “their further control side (c) arranged opposite from the one control side (d)”  it is not clear what is meant by this recitation.  
Claim 6 recites “the outputs”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim  6 recites “the tap”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites “the feed point”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 6 and 9 recite “the supply line”.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites “a pressure maintenance-type component (DW1)”. It is not clear if this corresponds to one of the previously recited pressure maintenance components, or is an additional component.
Claims 7 and 9 recite “a further check valve”.  No other check valve has been defined in the claim or its parent claim.  It is unclear what is meant by “further”.
Claim 8 recites “a further non-return valve”.  No other return valve has been defined in the claim or its parent claim.  It is unclear what is meant by “further”.
Claim 8 recites “the other pressure maintenance-type component”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the control line”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-9 recite “the further pressure maintenance-type component”.  There is insufficient antecedent basis for this limitation in the claims. 
Claim 10 recites “characterized in that 2/2-way pressure maintenance-type components or 3/2-way pressure maintenance-type components and a combination of one 3/2-way pressure maintenance-type component and one or a 2/2-way pressure maintenance-type component are used as the pressure maintenance-type components”.  It is not clear from the language of the alternatives are, particularly with the “and one or a 2/2-way pressure maintenance-type component” language.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 4108915.
DE ‘915 disclose all the limitations of the instant claim including; a pressure supply device for prioritized volume flow distribution, in particular in mobile machines, consisting at least of a variable displacement pump 16 as the main pump controlled by LS signals, a fixed displacement pump 17 as an auxiliary pump, two pressure maintenance-type components 23/45, a system 11 to be primarily supplied which emits an LS signal, a system 13 to be secondarily supplied that emits a further LS signal and a further hydraulically supplied system 12, wherein one pressure maintenance-type component 23 is used to supply the system 11 to be primarily supplied and/or the further hydraulic system 12, the other pressure maintenance-type component 45 is used to supply the system to be primarily supplied 11 and/or the system 13 to be secondarily supplied and wherein the respective pressure maintenance-type components 23/45 of an LS signal can be controlled such that the fixed displacement pump 17 is also used to supply the system 13 to be secondarily supplied.   Alternatively, DE ‘915 disclose a variable displacement pump 16 as the main pump controlled by LS signals, a fixed displacement pump 17 as an auxiliary pump, two pressure maintenance-type components 23/45, a system 12 to be primarily supplied which emits an LS signal, a system 11 to be secondarily supplied that emits a further LS signal and a further hydraulically supplied system 13, wherein one pressure maintenance-type component 45 is used to supply the further hydraulic system 13, the other pressure maintenance-type component 23 is used to supply the system to be primarily supplied 12 and/or the system 11 to be secondarily supplied and wherein the respective pressure maintenance-type components 23/45 of an LS signal can be controlled such that the fixed displacement pump 17 is also used to supply the system 11 to be secondarily supplied.
	Regarding claim 2, the main pump 16 directly supplies the system 11 secondarily to be supplied with hydraulic fluid, the pressure of which can be preset, and that the LS signal for the main pump 16 is received from a shuttle valve 41, which compares the respective LS signals of the systems to be primarily 12 and secondarily 11 supplied and transmits the LS signal having the higher pressure to the main pump 16 to control the latter.
	Regarding claim 3, the output of the auxiliary pump 17 is connected to the input of one of the pressure maintenance-type components 45, the spring-loaded  control side 34 of which is additionally pressurized by the LS pressure on the output side of the shuttle valve or an LS-pressure, which, branched-off from the shuttle valve (41), relays the LS signal of the load to be supplied secondarily to this control side (d) of the first pressure maintenance-type component 45.
	Regarding claim 4, the spring-loaded control side of the second pressure maintenance-type component 23 is additionally pressurized by the LS-pressure, which branched-off (35) upstream of the shuttle valve (41), transmits the LS signal of the load to be primarily supplied to this control side.
	Regarding claim 5, the two pressure maintenance-type components 23/45 are pressurized by the control pressure of the load to be primarily supplied at their further control side 34arranged opposite from the one control side 37.
	Regarding claim 6, a check valve 48 is installed between one of the outputs (b) of the second pressure maintenance-type component 45 and the system to be secondarily supplied 11, which check valve closes in the direction of the output (b) of the second pressure maintenance-type component 45, and that the tap of the LS signal (note line with throttle leading to 37) for the first pressure maintenance-type component 23 is located in the supply line (8) to the system to be secondarily supplied 11 between this check valve 45 and the feed point of the main pump.
	Regarding claim 7, a further check valve 26/48 is installed between the two inputs 37 of the two pressure maintenance-type components 23/45 or between the output 46 of a pressure maintenance-type component 45 and the input 37 the other pressure maintenance-type component 23 and that the additional check valve 48 opens in the direction of the other pressure maintenance-type component 23.
	
	Regarding claim 8, a further non-return valve 74 is arranged between the inlet of the other pressure maintenance-type component 45 and the system 11 to be primarily supplied, which opens in the direction of this system 11, and that the control line 72 for the other control side of the further pressure maintenance-type component 73 opens between this further check valve 74 and this system 11.  Figure 2.
Regarding claim 9, a further check valve 26 is installed between the supply line 22 of the main pump and the input 37 of the further pressure maintenance-type component 45, which check valve 26 opens in the direction of the further pressure maintenance-type component 45.
	Regarding claim 10, 2/2-way pressure maintenance-type components or 3/2-way pressure maintenance-type components and a combination of one 3/2-way pressure maintenance-type component 52 and one 23/45 or a 2/2-way pressure maintenance-type component are used as the pressure maintenance-type components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK